Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Non-Final Office Action is responsive to the communication received 05/31/2022.

Election/Restrictions
	Applicant has elected with traverse in the Reply filed on 05/31/2022 the following species: 
	A. the target gene is located in a parasitic organism corresponding to the host (claim 2)
		1. the parasitic organism corresponding to the host is a bacteriophage (claim 3)
			a. the host bacterium is a non-defective strain of a natural host bacterium of the bacteriophage (claim 4)
			b. the characteristics of the bacteriophage are a temperature bacteriophage (claim 7)
			c. the bacteriophage is a filamentous bacteriophage (claim 8)
				(1) the filamentous bacteriophage is M13 (claim 9)
	B. the host is Escherichia coli carrying F factor (fertility factor) (claim 6)
	C. the origin of the target gene sequences are coding sequences (claim 10)
	D. the target gene is a T7 RNA polymerase gene (claim 11)
	E. the mutagenesis plasmid is expressed by being induced (claim 12)
	F. the phage is pre-evolution phage (claim 12)
	G. the gene in the phage comprises an exogenous gene that is introduced (claim 13)
	H. the mutagenic gene is a DNAQ gene mutant DNAQ926 gene in which the 12- and 14-position amino acids are each mutated to Ala (claim 15)
	I. the high-throughput evolution is achieved by using multiple sets of solid culture spaces (claim 16)
	J. the helper plasmid is CCP1 (SEQ ID NO: 3 (claims 17 and 19)
	K. the method either with the steps using the product a second helper plasmid (claim 18)
		1. the second helper plasmid is CCP3 (SEQ ID NO: 5) (claim 18)

	Applicant argues that that the target gene in species A could be located in multiple places.  The election is not limited to the examples provided in the Election Requirement and the Applicant was free to elect multiple locations for the target gene.  In addition, species selection only serves as a starting point for examination.  That is if the selected species is allowable, then the examination of the next species in the list will be conducted.  Accordingly, the nonelected species are withdrawn from each corresponding claim.
The Election Requirements are thus deemed proper and are made FINAL.
Claims 1-20 are pending.
Claims 1-20 are under examination in this Office Action.

Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Secondary considerations (objective evidence of nonobviousness): a) commercial success; b) long felt need; c) evidence of unexpected results; d) skepticism of experts; and e) copying.

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Xiao et al. Science China Chinese Bulletin of Life Science Scientia Sinica Vitae volume 45 pages 915 to 927 cited in the 6/17/2020 IDS (hereinafter referred to as "Xiao"), Esvelt et al. (2011) Nature volume 472 pages 499 to 503 and supplemental materials pages 1 to 2 (hereinafter referred to as "Esvelt") in view of Jin et al. (2011) International Journal of Molecular Sciences volume 12 pages 3055 to 3071 (hereinafter referred to as "Jin"). 
	With regards to claims 1-15 and 17-20, Xiao teaches:
	a) as in claims 1-15 and 17-20, a continuous directed evolution method, comprising: allowing a host to grow, the host carrying a foreign target gene to be evolved, and the host itself containing a gene element that assists the evolution of the target gene, wherein the target gene is correlated with the growth of the host; and performing screening to obtain an evolved product; wherein the target gene is located in a parasitic organism corresponding to the host; wherein the parasite organism comprises a bacteriophage; wherein the parasite organism is a bacteriophage, and the host is a non-defective strain of a natural host bacterium of the bacteriophage; wherein the host comprises Escherichia coli; wherein the host is Escherichia coli carrying F factor (fertility factor); wherein the bacteriophage is a temperate bacteriophage; wherein the bacteriophage comprises a filamentous bacteriophage; wherein the filamentous bacteriophage comprises M13 filamentous bacteriophage; wherein the target gene comprises of one or more coding sequences, wherein the one or more coding sequences code for one or more proteins; wherein the target gene comprises T7 RNA polymerase gene; wherein the gene element that assists the evolution of the target gene is a mutagenesis plasmid, and the expression of the mutagenesis plasmid is induced by one or more genes in a pre-evolution phage; wherein the one or more genes in the pre-evolution phage comprises an exogenous gene that is introduced; wherein the mutagenesis plasmid contains one or more mutagenic genes; wherein the one or more mutagenic genes comprise a DNAQ gene mutant DNAQ926 gene in which the 12- and 14-position amino acids are each mutated to Ala; wherein the target gene is correlated with the growth and movement of the host through a helper plasmid, the helper plasmid containing at least a first helper plasmid, the first helper plasmid being a helper plasmid CCP1, where the nucleic acid sequence of the helper plasmid CCP1 is shown in SEQ ID NO: 3; wherein the helper plasmid further comprises a second helper plasmid, the second helper plasmid being a helper plasmid CCP3, where the nucleic acid sequence of the helper plasmid CCP3 is shown in SEQ ID NO: 5; wherein the target gene is correlated with the growth and movement of the host through a helper plasmid, the helper plasmid containing at least a first helper plasmid, the first helper plasmid being a helper plasmid CCP1, where the nucleic acid sequence of the helper plasmid CCP1 is shown in SEQ ID NO: 3; wherein the directed evolution is carried out using different hosts in succession, and a latter host contains genetic elements that support phage proliferation, the genetic elements comprising a helper plasmid that supports the proliferation of a post-evolution phage and a helper plasmid that inhibits the proliferation of a pre-evolution phage (see Xiao entire document especially Figure 3 and page 922; Esvelt is referred to in Xiao see Esvelt entire document).
Xiao does not explicitly teach:
	a) as in claims 1 and 16, a visual spatial method, comprising: allowing a host to grow and move in a solid culture space and performing screening to obtain an product depending on different spatial distribution patterns formed in the solid culture space during the process of growth and movement of the host; wherein the solid culture space comprises a two-dimensional planar culture structure and a three-dimensional space culture structure, wherein the continuity of the movement and evolution in the vertical direction in the solid culture space is maintained by regularly forming a cast solid culture system; and the directed evolution is a high-throughput evolution, which is achieved by using multiple sets of solid culture spaces.
	With regards to claims 1 and 16, Jin teaches:
	a) as in claims 1 and 16, a visual spatial method, comprising: allowing a host to grow and move in a solid culture space and performing screening to obtain an product depending on different spatial distribution patterns formed in the solid culture space during the process of growth and movement of the host; wherein the solid culture space comprises a two-dimensional planar culture structure and a three-dimensional space culture structure, wherein the continuity of the movement and evolution in the vertical direction in the solid culture space is maintained by regularly forming a cast solid culture system; and the directed evolution is a high-throughput evolution, which is achieved by using multiple sets of solid culture spaces (see entire document  especially Figure 1, Abstract and pages 3055 to 3059).
	One of ordinary skill in the art before the time of the effective filing date of the claimed invention would have had a reasonable expectation of success in arriving at the Applicant's invention as claimed with the above cited references before them.  One of ordinary skill in the art before the time of the effective filing date of the claimed invention would have recognized the advantages of combining Jin's visual solid culture space method with Xiao's continuous directed evolution method to reduce the amount of time needed to screen binding proteins directed to specific targets.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639